PER CURIAM:
Robert Denard Pollard appeals the district court’s order revoking his supervised release and sentencing him to twenty-four months of imprisonment. Pollard claims that the sentence imposed by the district *472court was unreasonable. We have reviewed the record and conclude that Pollard’s sentence is within the statutory maximum sentencing range, and the district court’s revocation proceedings otherwise comported with due process. See 18 U.S.C. § 3583 (2000). Moreover, we conclude sentencing Pollard to the maximum term permitted by statute was not unreasonable. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials- before the court and argument would not aid the decisional process.

AFFIRMED